Citation Nr: 0730915	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for major depressive 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to December 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In September 2003, November 2005 and December 2006 the Board 
remanded the case for further development.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2005.  A transcript of the hearing 
has been associated with the claim file.


FINDING OF FACT

The service-connected major depressive disorder is productive 
of total occupational and social impairment with most GAF 
scores ranging from 41-50.






CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation have 
been met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 &  
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7,  
4.130, Diagnostic Code 9434 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability  
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing  
his symptomatology with the criteria set forth in the  
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria  
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

The severity of the veteran's major depressive disorder is 
determined by 38 C.F.R.  § 4.130, Diagnostic Code 9434.  
Under this code, a 50 percent  rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly  learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of  motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in  
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of  
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

In evaluating psychiatric disorders, it must be shown that  
industrial impairment is the result of actual manifestations  
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial  
adaptability.  Two of the most important determinants of  
disability are time lost from gainful employment and decrease  
in work efficiency.  38 C.F.R. § 4.130 (2006). 

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App.  
266, 267 (1996), citing the Diagnostic and Statistical Manual  
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g.,  
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at  
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-  
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning  
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A VA examination report of February 2002 notes that the 
veteran's social reasoning abilities appeared to be intact.  
Her attention span was adequate and she did not have 
concentration problems during the examination although she 
did complain of concentration problems at work and home.  She 
was oriented to person, place and time.  Immediate recall and 
short term memory appeared to be intact, and speech was 
understandable at all times.  She presented with sad affect, 
was tearful at times and appeared anxious at times.  She 
denied any hallucinations or delusions.  Judgment appeared 
impaired by her level of depression.  She was diagnosed with 
major depressive disorder, recurrent, moderate in severity 
with episodes of more severe depression.  She was assigned a 
GAF score of 60 for moderate symptoms, including reports of 
having few friends and significant conflicts at work with co-
workers.  

A VA mental health initial assessment of September 2004 notes 
that the veteran reported experiencing chronic pain and 
depression.  She reported current suicidal ideations with no 
intention and no homicidal ideations.  Affect was moderately 
restricted and congruent.  Speech was normal.  There were no 
reported hallucinations or delusions.  Thought content was 
focused on numerous physical, mental and social stressors.  
Thought process was somewhat tangential.  She was oriented 
times three.  Memory, concentration, insight and judgment, 
and impulse control were fair.  Axis I diagnosis was 
depression.  She was assigned a GAF score of 50.  

VA outpatient treatment records of December 2004 noted her 
current GAF score at 45.  In January 2005 she was noted to be 
highly depressed with a GAF score of 45.  In February 2005 
she reported no longer feeling suicidal with improved mood.  
Her GAF score was noted as 47.  In April 2005 she reported 
that medication had stabilized her mood to a point.  She 
reported experiencing rapid mood swings that do not have an 
obvious trigger.  GAF score was noted as 47.  

At the Travel Board hearing of June 2005 the veteran 
testified that she has very few friends, experienced major 
mood swings, and felt that her level of mental functioning 
had gone down.  She further testified that she was trained to 
be a registered nurse, yet was barely working at the time due 
to her depression.  She also testified that she had a very 
good relationship with her partner but that for the past ten 
or eleven months he was gone from the house most of the time 
because he did not feel safe around her.  She would yell and 
scream at him, hit him and throw things at him.  She reported 
poor sleeping patterns which affect her work which in turn 
affect her depression.  

VA outpatient treatment records of August 2005 noted the 
veteran's mood to be labile with a history of bipolar mood 
swings.  Affect was labile and variable.  Speech was rapid, 
overproductive and agitated.  Memory was intact.  She was 
oriented in all spheres.  Thought process was angry, fearful, 
and resentful.  Thought process was rapid, confused, angry 
and worried.  She was assigned a GAF score of 41.  Later in 
the month the veteran's mood was noted to be guardedly 
optimistic; affect was tense.  Speech was productive, linear 
and rapid.  Memory was intact.  The veteran reported being 
concerned about domestic relations, chronic pain and general 
health problems.  She was assigned a GAF score of 44.  

VA outpatient treatment records dated between October and 
December 2005 noted GAF scores ranging from 49 to 57.  

VA outpatient records of January 2006 note the veteran's 
attitude to be positive but guarded; mood was depressed and 
anxious about the future; affect was constricted.  Speech was 
rapid and overproductive.  She stated feeling overwhelmed.  
She was oriented in all spheres.  She complained of inability 
to concentrate and short-term memory deficits.  Thought 
content was ruminative about chronic pain, restless and 
pacing.  Thought process was circular.  GAF score was 
reported at 48 with part-time work.  

VA outpatient treatment records of March 2006 noted that the 
veteran was likely to need reduced employment or to resign 
from employment due to pain and numerous physical health 
concerns.  She may be forced to take an early retirement.  
She was assigned a GAF score of 49.  

Outpatient treatment records of May 2006 note that the 
veteran quit her job due to her back pain.  Her mood was 
noted to be dysphoric/depressed and anxious.  Affect was 
constricted.  Speech was minimal compared to previous weeks.  
She was oriented in all spheres.  She complained of recent 
memory interference because of chronic pain and increased 
depression.  Thought content and process were ruminative.  
She reported suicidal ideations with no intent.  She was 
assigned a GAF score of 41.  

A VA examination report of August 2006 noted that the veteran 
had been drinking significant amounts for years.  Her 
judgment has been extremely limited.  It noted she was 
currently homeless although she had sufficient money to live 
through a government stipend.  It was noted she was a 
licensed practitioner nurse but was too forgetful to work in 
that capacity.  The examiner opined that her judgment was 
severely impaired with her alcoholism and personality 
disorder and that she was currently unemployable in any 
capacity.  The examiner further noted that her depressive 
disorder is worse than it was in 1998 at her original 
evaluation and that her depression is most likely exacerbated 
by the chronic pain that she experiences.  She was assigned a 
GAF score of 50.

The Board notes that in July 2002 the RO assigned a 30 
percent evaluation effective January 20, 1999, the date of 
the original claim.  In February 2004, the RO assigned a 50 
percent evaluation effective January 20, 1999, the date of 
the original claim.  Accordingly, the issue is whether a 
rating in excess of 50 percent for a major depressive 
disorder is warranted at any time during the appeal period.  

After a careful review of the evidence of record the Board  
finds that the veteran's major depressive disorder is more 
appropriately evaluated as 100 percent disabling.  In this 
regard the Board notes that the evidence of record reveals 
subjective complaints of depression, anger, memory loss, mood 
swings, irritability, difficulty sleeping, and social 
isolation.  While she has denied hallucinations and 
delusions, she has been noted to have poor concentration, 
intolerance of others at times, and recurring suicidal 
ideations.  She has been ruled to be totally unemployable and 
is currently homeless.  While in July 2002 her GAF score was 
recorded at 60 and for a 3 month period in 2005 from October 
through December her GAF scores ranged between 52-57, other 
GAF scores have ranged between 41 and 50.  In light of the 
foregoing, the Board  concludes that the veteran's major 
depressive disorder is most appropriately evaluated as 100 
percent disabling. 

The Board observes that, as noted above, with the exception 
of July 2002 and for a 3 month period in 2005 the GAF scores 
have ranged from 41 to 50, which reflect serious symptoms 
(e.g., suicidal  ideation, severe obsessional rituals, 
frequent shoplifting)  or any serious impairment in social, 
occupational or school  functioning (e.g., no friends, unable 
to keep a job).  The evidence of record also indicates that 
she is also unable to establish and maintain effective 
relationships.  While she has been with her significant other 
for years, outpatient treatment records show that the 
relationship has been a source of stress and added depression 
for the veteran.  She has been verbally and physically 
abusive towards her partner and at times her partner has left 
the house for fear for his safety.  Furthermore, while the 
veteran is a nurse, and although the record reflects that she 
was employed at times, she has not been able to maintain 
employment and has gone from having difficulties at work, to 
only being able to work part time to now being unemployed and 
considered to be unemployable in any capacity.  Finally, the 
veteran has consistently stated that she suffers from mood 
swings and anger bouts which cause conflict and affect her 
social relationships which in turn cause her to stay at home 
and avoid people.  In summary, the record reflects total 
disability.  

Accordingly, it is determined that there is evidence of total 
occupational and social impairment.  Based on the foregoing, 
the Board finds that the level of severity of the veteran's 
major depressive disorder most nearly approximates a 100 
percent evaluation.  See 38 C.F.R. §§ 4.7, 4.126, 4.130,  
Diagnostic Code 9434 (2006).  




ORDER

A 100 percent disability rating for major depressive disorder 
is granted subject to the laws and regulations governing the 
payment of monetary benefits



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


